Citation Nr: 1329626	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  05-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD


B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from June 1972 to July 1992, 
including service in the Southwest Asia Theater of 
operations from December 1990 to April 1991 during the 
Persian Gulf War.  His service awards include a Purple 
Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  This case has since been transferred to the 
Buffalo, New York VARO.  The Veteran was previously 
represented in this matter by Disabled American Veterans 
(DAV).  

The Veteran testified at an RO hearing before a Decision 
Review Officer in November 2005.  A transcript of that 
hearing has been associated with the claims file.  

The Veteran indicated on his February 2005 VA Form 9 that he 
wished to testify at a Board hearing.  In May 2007 
correspondence, he withdrew the hearing request.  

This case was previously remanded by the Board in November 
2007 and August 2009.  Subsequently, in November 2011, 

The issue of entitlement to service connection for lupus 
anticoagulant has been raised by the record, but has not yet 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this issue, and it is referred to the AOJ for appropriate 
action.  While this issue was discussed in the Joint Motion 
for Remand, the evidence of record suggests it is likely 
related to multiple conditions that have not been appealed 
to the Board.  Since it has yet to be considered by the AOJ 
and it has not been properly appealed to the Board, the AOJ 
should consider whether service connection is warranted for 
lupus anticoagulant (an autoimmune disorder with unknown 
etiology) is warranted, and whether this issue is behind the 
Veteran's symptoms of ischemia necrosis, Eales disease, 
interstitial lung disease and his history of demyelinating 
lesions of the brain.  
FINDINGS OF FACT

1.  The Veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.  

2.  The Veteran's bilateral ankle disorder is due to 
palindromic syndrome/inflammatory arthritis (palindromic 
rheumatism).  

3.  Palindromic syndrome/inflammatory arthritis (palindromic 
rheumatism) is of unspecified autoimmune etiology.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a bilateral ankle disability, due to 
palindromic syndrome/inflammatory arthritis, of unknown 
autoimmune etiology, have been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2012).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.  



Relevant Facts

Service treatment reports reflect that the Veteran was 
treated for a right ankle sprain in May 1975.  He was 
treated in February 1984 for a twisted left ankle.  Finally, 
he was treated in June 1984 for a right ankle sprain with 
swelling and effusion.  He was given a temporary physical 
profile at this time for two weeks with no running over two 
miles.  The July 1992 separation examination showed normal 
"feet" and "lower extremities" and was absent of any 
findings of an ankle abnormality.  

Private medical records from April 2000 to July 2003 and VA 
medical records from November 2003 to October 2006 reflect 
that the Veteran was variously treated for and diagnosed 
with multiple ankle disabilities including: left migratory 
oligoarthritis; migratory arthralgias/arthritis; arthritis; 
polyartralgia with unclear etiology; rule out rheumatoid 
arthritis or other inflammatory joint disease; rheumatoid 
arthritis; Lyme disease; acute vasculitic syndrome involving 
polyarthalgias; right ankle arthritis; right ankle sprain; 
and polyarthritis of knees, ankles, elbows and wrist. 

In a July 2003 VA examination of the joints, the examiner 
concluded that he could not elicit any pertinent positive 
findings of the ankles.  The examiner noted, however, that 
the medical history was certainly consistent with some type 
of rheumatic arthritic syndrome which had been well-
controlled during a short period of time on Prednisone.  
Finally, the examiner reported that he could not give any 
conclusive diagnosis from the examination.  

An April 2004 VA outpatient treatment note reflects that the 
Veteran underwent a rheumatology consultation.  The VA 
physician concluded that there was nothing in the Veteran's 
history or physical examination that made him think the 
Veteran's autoimmune disease was active.  The VA physician 
also did not think the Veteran had rheumatoid arthritis and 
that most likely his arthritis was related to his systemic 
autoimmune disease/vasculitis.  In an August 2004 VA 
rheumatology note, the VA physician noted that, as discussed 
in the last visit, the Veteran's previous diagnosis of 
rheumatoid arthritis was unlikely.  The VA physician noted 
that usually rheumatoid arthritis that was associated with 
vasculitis was aggressive and the rheumatoid factor was 
positive; however, the Veteran was negative for a rheumatoid 
factor and there had been no evidence of previous changes of 
rheumatoid arthritis or active synovitis on the last 
evaluation.  Finally, the VA physician noted that he was 
unable to come up with a specific name for the Veteran's 
autoimmune disease, but it was thought to be in remission.  

An October 2005 VA outpatient treatment report reflects that 
a VA physician found that the Veteran's complaints of pain 
in the joints appeared to be rheumatoid arthritis.  In a 
December 2005 VA outpatient treatment report, the Veteran 
reported that the initial occurrence of his pain in the 
ankles was in the Middle East in 1991 and he was diagnosed 
with ankle pain, likely related to osteoarthritis from a 
traumatic episode in the lower extremities (shot wound).  
However, the Board notes that this opinion was based 
entirely upon a history provided by the Veteran.  The mere 
recitation of a veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
At this time, it was also noted that testing in 2004 was 
negative for rheumatoid factor.  

In a December 2005 VA examination of the joints, the 
Veteran's ankles were deemed to be normal, bilaterally.  The 
examiner opined that the Veteran's intermittent joint pain 
was not as likely as not related to the shell fragment wound 
and was as likely as not related to the rheumatoid 
arthritis.  

An April 2006 VA outpatient treatment report reflects that 
the Veteran was diagnosed with chronic pain from rheumatoid 
arthritis.  In a July 2006 VA outpatient treatment report, 
the Veteran was diagnosed with ankle pain related to 
osteoarthritis from a traumatic episode in New Orleans.  
This conclusion also appears to have been based upon the 
Veteran's self-reported history.  

Pursuant to a November 2007 Board remand, the Veteran was 
afforded a VA orthopedic examination in September 2008.  
Following a physical examination, the September 2008 VA 
examiner noted in his diagnosis that the ankle examination 
was normal.  The examiner found that there was some 
calcification at the tip of the lateral malleolus indicative 
of an ankle sprain in the past but the examination did not 
show any evidence of instability.  This examination report 
did not address any systemic autoimmune disease or any other 
related disease.  

Pursuant to the Board's August 2009 remand, the Veteran was 
afforded another VA examination in October 2009.  This 
examiner diagnosed the Veteran with arthritis of 
uncharacterized autoimmune etiology, intermittent, not 
present on the day of examination.  Thereafter, the October 
2009 VA examiner opined that it was less likely as not that 
the Veteran's current ankle disorder had an onset during 
active military service.  The examiner also indicated that 
he would have to resort to mere speculation to determine any 
association with any incident that occurred during his 
period of service, to include service in the Southwest Asia 
Theater of operations during the Gulf War.  The examiner 
indicated that medical documents/physician notes in the 
claims file demonstrated that the Veteran's arthritis of 
autoimmune etiology (unspecified) existed for six months or 
more and had exhibited intermittent episodes of improvements 
or worsening over a six month period.  The examiner noted 
that the Veteran's pain in both ankles was documented in the 
history he provided, as well as numerous encounters with VA, 
military and civilian physicians contained within the claims 
file.  Orthopedic, podiatric and rheumatology specialists 
all diagnosed arthritis, variably osteoarthritis, rheumatoid 
arthritis or arthritis of an autoimmune etiology.  However, 
according to the examiner, there was no X-ray evidence of 
osteoarthritis.  The arthritis waxed, waned and wandered, 
and responded to Prednisone, which was most consistent with 
arthritis of an autoimmune etiology.  This was the most 
frequent conclusion of physician specialists in the claims 
file.  The examiner noted that, during the examination, the 
Veteran provided an oral history stating that he could 
recall no incident of acute trauma to his ankles during 
military service, and further, that his ankle pain syndrome 
began following his retirement from active duty while living 
in Germany in 1994.  Therefore, according to the examiner, 
it was less likely as not that the Veteran's ankle disorder 
had an onset during his active military service.  

The examiner noted the Veteran's allegation of exposure to 
smoke and vapors from oil fires and fires wherein military 
chemical warfare agents were burned, and that he received 
injections and pills to protect him from chemical agents, 
therefore inferring that his ankle disorder may be 
associated with "Gulf War Syndrome."  The examiner noted 
that "Gulf War Syndrome" had been studied at length and 
there was not a consensus as to what it exactly was 
comprised of and what the causes were.  The Secretary of VA 
notably considered joint pain to be among the undiagnosed 
conditions that warrant a presumption of service connection.  
Nonetheless, the examiner indicated that he would have to 
resort to mere speculation to make this conclusion, absent 
scientific evidence.  

Subsequently, the Veteran was afforded another VA 
examination as the October 2009 examiner was not a 
rheumatologist as was required in the August 2009 Board 
remand.  In April 2011, the Veteran was afforded a VA 
examination by a rheumatologist.  The Veteran underwent X-
ray examination at that time which showed minimal 
osteoarthritis including minimal spurring in the right 
ankle.  In a May 2011 report, the examiner indicated that he 
had reviewed the claims file in depth and also indicated 
that the Veteran's diagnosis regarding the ankles was most 
likely probably palindromic syndrome/inflammatory arthritis 
and it was less likely to be post trauma or osteoarthritis 
causing the ankle pain.  The examiner noted the possibility 
or prior ankle trauma when looking at an August 2008 X-ray 
but also indicated that this was not obvious on recent X-
rays done.  The examiner also indicated that the Veteran 
most likely had lupus anticoagulant which could explain a 
constellation of symptoms he had in the past.  The lupus 
anticoagulation syndrome could have been behind the 
Veteran's presumed Eales disease.  Eales disease could have 
been a manifestation of the lupus anticoagulant more than 
anything else.  The Buerger disease could have realistically 
been a lupus anticoagulant disease as well.  

In a May 2011 addendum, the April 2011 VA examiner indicated 
that the Veteran suffered from intermittent pain in many 
joints, particularly the right ankle and that his ankle pain 
could be attributed to a known clinical diagnosis - 
specifically, palindromic syndrome/inflammatory arthritis.  
There was also a mild osteoarthritis found on the right 
ankle X-ray and not present on earlier X-rays which, 
according to the examiner, was not likely associated with 
the current level of intermittent pain.  The examiner opined 
that it was less likely as not (less than 50/50 probability) 
that the onset of the Veteran's ankle pain occurred during 
his period of active service, nor was it otherwise caused by 
any incident that occurred during the Veteran's period of 
service (June 1972 to July 1992), to include any service in 
the Southwest Asia Theater of operations (December 1990 to 
April 1991) during the Gulf War.

As a rationale to the above opinion, the examiner wrote that 
the Veteran had probable palindromic syndrome/inflammatory 
arthritis, which was less likely to be post-trauma of 
osteoarthritis causing ankle pain.  There was no evidence to 
support the Veteran's contention that the ankle 
pain/diagnosis was related to injuries in the military.  The 
Veteran's history revealed intermittent pain in multiple 
joints and not just in the right ankle.  The most frequent 
diagnosis involved an autoimmune disorder, not 
osteoarthritis.  The Veteran did not recall any direct 
trauma to his ankles during military service.  His ankle 
pain began following his retirement from the military while 
living in Germany as a civilian.  There was no evidence of 
onset of the Veteran's current ankle disorder while in the 
military and no evidence that any exposures during the Gulf 
War led to his palindromic syndrome/inflammatory arthritis.  

Analysis

The Veteran contends that he is entitled to service 
connection for bilateral ankle disabilities, to include as 
due to an undiagnosed illness.  Having considered all of the 
evidence of record, the Board finds that service connection 
is warranted, as the Veteran's claimed disabilities of the 
ankles have been related to palindromic 
syndrome/inflammatory arthritis - a disability of unknown 
pathophysiology.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of 
the origins of a specific disorder)).  Lay evidence, if 
competent and credible, may serve to establish a nexus in 
certain circumstances.  See Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

As an initial matter, the Board notes that service 
connection is not warranted on a direct basis in this case.  
While there is certainly in-service evidence of isolated 
incidents of bilateral ankle sprains, evaluation of the feet 
and lower extremities at the time of separation was deemed 
to be normal.  In addition, the Veteran himself has asserted 
that his claimed condition began in 1994 - after his 
separation from active duty.  Therefore, without evidence of 
a chronic disability in service, or medical or lay evidence 
of chronic symptomatology associated with a diagnosis such 
as arthritis following separation from active duty, service 
connection on a direct basis cannot be established.  

However, because the Veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War, service 
connection may also be established under 38 C.F.R. § 3.317.  
Under that section, service connection may be warranted for 
a Persian Gulf Veteran who exhibits objective indications of 
a qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  For 
disability due to undiagnosed illness and medically 
unexplained chronic multi symptom illness, the disability 
must have been manifest either during active military 
service in the Southwest Asia Theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be 
codified at 38 C.F.R. § 3.317(a)(1)).  
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms 
that may be manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom illness include, 
but are not limited to, the following:  (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs 
or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi symptom 
illness; and (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A 
1117(d) warrants a presumption of service connection.  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology 
are similar.  See 38 C.F.R. § 3.317(a)(5); see also 
Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

While some of the medical examiners in this case have been 
unable to provide a medical diagnosis for the Veteran's 
bilateral ankle disorder, the most recent April 2011 VA 
examiner, a rheumatologist specializing in the Veteran's 
medical disorder, diagnosed the Veteran with palindromic 
syndrome/inflammatory arthritis.  Therefore, since there is 
evidence of record attributing the Veteran's disability to a 
known diagnosis, it would be improper to consider this 
disability as "undiagnosed."  

Nonetheless, service connection may also be established for 
a medically unexplained chronic multisymptom illness.  This 
is an illness defined by a cluster of signs or symptoms and 
specifically includes chronic fatigue syndrome, 
fibromyalgia, and functional gastrointestinal disorders 
(excluding structural gastrointestinal diseases), as well as 
any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness.  A 
"medically unexplained chronic multisymptom illness" means a 
diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

As indicated by the evidence of record, palindromic 
syndrome/inflammatory arthritis, or palindromic rheumatism, 
is a type of an autoimmune disorder that leads to sudden 
inflammation in one or more joints.  The August 2009 
examiner explained that the Veteran's arthritis was of an 
unspecified autoimmune etiology that had existed for six 
months or more.  Its cause is unknown and the factors that 
result in flare-ups are also poorly understood.  As such, 
the Board finds that service connection for palindromic 
syndrome/inflammatory arthritis as an illness without 
conclusive pathophysiology is warranted under 38 C.F.R. 
§ 3.317(a)(2)(ii).  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection is warranted.  See 
38 U.S.C. § 5107(b).  The Veteran's claim of entitlement to 
service connection for a bilateral ankle disability, due to 
palindromic syndrome/inflammatory arthritis of unknown 
pathophysiology, is granted.   


ORDER

Service connection for a bilateral ankle disability, due to 
palindromic syndrome/inflammatory arthritis of unknown 
pathophysiology is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


